                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


United States of America,
                                                Criminal No. 17-cr-20758
                    Plaintiff,
                                                Honorable Victoria A. Roberts
vs.

James Deshawn Williams,
a/k/a Stro,
               Defendant.
______________________________/

              STIPULATED PRELIMINARY ORDER OF FORFEITURE

      The United States of America, by and through its attorneys, Matthew

Schneider, United States Attorney for the Eastern District of Michigan, and Shankar

Ramamurthy, Assistant United States Attorney, together with Defendant James

Deshawn Williams (“Defendant”), individually and by and through his attorney,

Michael A. Rataj, Esq., hereby submit this Stipulated Preliminary Order of

Forfeiture:

      1.      A First Superseding Indictment was filed and charged Defendant with

Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1) (Count One),

with Possession/Discharge of a Firearm in Furtherance of a Drug Trafficking Offense

in violation of 18 U.S.C. §§ 924(c) and 2 (Count Two) and Felon in Possession of a

Firearm in violation of 18 U.S.C. § 922(g)(1) (Count Three) and sought criminal

forfeiture pursuant to 18 U.S.C. § 924(d)(1).
      2.     The United States filed a First Forfeiture Bill of Particulars on February

4, 2019, which set forth the government’s notice and intent to forfeit seized firearm(s)

and ammunition upon Defendant’s conviction for the charged offenses. (Dkt. No. 37).

      3.     On or about February 5, 2019, Defendant entered into a Rule 11 Plea

Agreement (“Plea Agreement”) and pled guilty to violating 18 U.S.C. § 922, as

alleged in Count One of the First Superseding Indictment. (Dkt. No. 38).

      4.     Defendant agrees, pursuant to 18 U.S.C. § 924(d), to the forfeiture of the

following “Subject Property” as being involved in Defendant’s violations of 18

U.S.C. § 922(g):

             a.    One (1) Smith & Wesson, SW40VE, .40 caliber handgun,
                   Serial No. PDY4558;

             b.    Two (2) Glock .40 caliber magazines;

             c.    One (1) American Tactical extended 7.62x39 caliber magazine;

             d.    One (1) 7.62x39 caliber magazine;

             e.    One (1) .40 caliber magazine;

             f.    One (1) 7.62x39 caliber drum magazine;

             g.    Seven (7) .40 caliber rounds;

             h.    Thirty-Five (35) .45 caliber rounds;

             i.    Three (3) .308 caliber rounds;

             j.    Nineteen (19) 9mm rounds;

                                           2
               k.    Seventy-Two (72) 7.62x39 caliber rounds;

               l.    One (1) .223 caliber round;

               m.    Sixteen (16) .38 Special caliber rounds;

               n.    One (1) box containing Twenty (20) .38 Special caliber rounds;

               o.    One (1) box containing Three (3) 12 gauge shotgun shells;

               p.    One (1) bullet; and

               q.    One (1) gun case containing two miscellaneous magazines and
                     ammunition

      5.       Defendant expressly waives his right to have a jury determine the

forfeitability of his interest in the Subject Property as provided by Rule 32.2(b)(5) of

the Federal Rules of Criminal Procedure.

      6.       Defendant knowingly, voluntarily, and intelligently waives any

challenge to forfeiture of the Subject Property based upon the Excessive Fines Clause

of the Eighth Amendment to the United States Constitution.

      7.       Defendant acknowledges that he understands that forfeiture of the

Subject Property is part of the sentence that may be imposed on him in this case and

waives his right to challenge any failure by the Court to advise him of this at the time

that his guilty plea was accepted pursuant to Federal Rule of Criminal Procedure

11(b)(1)(J).


                                            3
       8.    Defendant waives the requirements of Federal Rules of Criminal

Procedure 32.2 regarding pronouncement of forfeiture at sentencing and

incorporation of forfeiture in the judgment.

       9.    Defendant hereby agrees to immediate entry of this Stipulated

Preliminary Order of Forfeiture, and agrees that any and all interest he has in the

Subject Property shall be forfeited to the United States for disposition according to

law.

IT IS HEREBY ORDERED AND ADJUDGED THAT:

       1.    Based upon the First Superseding Indictment, the Government’s First

Forfeiture Bill of Particulars, the Rule 11 Plea Agreement and guilty plea, this

Stipulation, and other information in the record, and pursuant to 18 U.S.C. §§ 924(d),

the Subject Property IS FORFEITED to the United States for disposition according to

law, and any right, title or interest of Defendant, and any right, title or interest that his

heirs, successors or assigns, have or may have in the Subject Property IS HEREBY

AND FOREVER EXTINGUISHED.

       2.    Upon entry of this Stipulated Preliminary Order of Forfeiture, the United

States Attorney General or his designee is authorized to commence any applicable

proceeding to comply with the statutes governing third party rights, including giving

notice of this Order. Pursuant to 21 U.S.C. ' 853(n), Federal Rule of Criminal


                                              4
Procedure 32.2(b)(6) and Rule G(4) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, the United States shall publish on

www.forfeiture.gov notice of this Stipulated Preliminary Order of Forfeiture and of

its intent to dispose of the Subject Property in such manner as the Attorney General

may direct. The United States may also, to the extent practicable, provide direct

written notice to any person or entity known to have an alleged interest in the Subject

Property. Said notice shall direct that any person, other than the Defendant, asserting

a legal interest in the Subject Property, may file a petition with the Court within thirty

(30) days of the final publication of notice or of receipt of actual notice, whichever is

earlier. The petition shall be for a hearing before the Court alone, without a jury and

in accordance with 21 U.S.C. ' 853(n), to adjudicate the validity of the petitioner's

alleged interest in any claimed Subject Property. Any petition filed by a third party

asserting an interest in any of the Subject Property must be signed by the petitioner

under penalty of perjury and must set forth the nature and extent of the petitioner's

alleged right, title or interest in any identified Subject Property, the time and

circumstances of the petitioner=s acquisition of the right, title, or interest in any

identified Subject Property, any additional facts supporting the petitioner's claim, and

the relief sought.

      3.     The United States is hereby authorized, pursuant to Federal Rule of


                                             5
Criminal Procedure 32.2(c), to conduct discovery in the ancillary proceeding in

accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.

      4.     Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A), this

Stipulated Preliminary Order of Forfeiture shall become final as to Defendant upon

entry and forfeiture of the Subject Property shall be made part of the Defendant’s

sentence in this case and included in the Judgment. If no third party files a timely

petition before the expiration of the period provided in 21 U.S.C. § 853(n)(2), or all

third party petitions are disposed of or adjudicated in favor of the United States, then

this Stipulated Preliminary Order of Forfeiture shall become the Final Order of

Forfeiture as provided by Federal Rule of Criminal Procedure 32.2(c)(2).

      5.     After this order becomes the Final Order of Forfeiture, the United States

shall have clear title to the Subject Property and shall be authorized to dispose of the

Subject Property as prescribed by law.

      6.     The Court retains jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).




                                            6
Agreed as to form and substance:

MATTHEW SCHNEIDER
United States Attorney

s/ SHANKAR RAMAMURTHY                     s/ MICHAEL A. RATAJ
SHANKAR RAMAMURTHY                        MICHAEL A. RATAJ, ESQ.
Assistant U.S. Attorney                   Attorney for Defendant
211 W. Fort Street, Suite 2001            500 Griswold, Suite 2450
Detroit, MI 48226                         Detroit, MI 48226
(313) 226-9562                            (313) 963-4529
Shankar.ramamurthy@usdoj.gov              ratajmi@aol.com
IL Bar No. 6306790                        P-43004
Dated: June 19, 2019                      Dated: June 19, 2019

                                   (Signature page attached)
                                   JAMES DESHAWN WILLIAMS, Defendant
                                   Dated: June ___, 2019

******************************************************************
IT IS SO ORDERED.

                                   s/ Victoria A. Roberts        ________
Dated: 6/20/19                     Honorable Victoria A. Roberts
                                   United States District Judge




                                      7
